DETAILED ACTION
This is a first Non-Final Office Action on the merits filed 05/19/21.  This is a CIP of parent application 16/515,219.  Claims 1-20 are currently pending yet all are rejected due to the section 112, 102 and 103 rejections detailed below.  However, it should be noted that claims 3-11 and 16-17 do contain allowable subject matter.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-11, 13-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-11 are rejected because claim 2 recites “a first intake valve that controls fluid flow through the intake valve assembly between the first intermediate chamber and the fluid transport chamber” and “a second intake valve that controls fluid flow through the intake valve assembly between the first and second intermediate chambers.”  See claim 2, lines  1-5. The “between” language is unclear here – does the first intake valve control flow through the intake valve assembly and flow between the first intermediate chamber and fluid transport chamber OR does it control flow through the intake valve assembly and is located fluidly between the first intermediate chamber and the fluid transport chamber?   The confusion derives from the fact that the fluid transport chamber is not part of the intake valve assembly. 
Claims 13-18 and 20 are rejected because claim 13 recites “at least one intake valve that controls fluid flow through the intake valve assembly between the at least one intermediate chamber and the fluid transport chamber.”  See claim 13, lines 14-16.  As stated immediately above re: claim 2, the “between” language is unclear here – does the at least one intake valve control flow through the intake valve assembly and flow between the first intermediate chamber and fluid transport chamber OR does it control flow through the intake valve assembly and is located fluidly between the first intermediate chamber and the fluid transport chamber?   The confusion derives from the fact that the fluid transport chamber is not part of the intake valve assembly. 
Claim 20 is further rejected because it appears to be mistakenly dependent on claim 15 rather than claim 19.  See claim 20, line 1.  For this reason, most of the recited elements lack sufficient antecedent basis and the claim is directed to a method despite depending from an apparatus claim.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Deferme
Claim(s) 1-2 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deferme (U.S. Patent Pub. No. 2019/0136932).  Deferme is directed to a damper with control valves.  See Abstract. 
Claim 1: Deferme discloses a damper [Fig. 11] comprising: an inner tube (922) extending longitudinally between a first inner tube end and a second inner tube end; a piston (924) slidably disposed within the inner tube defining a first working chamber (926) and a second working chamber (928); an outer tube (936) disposed around the inner tube, the outer tube extending longitudinally between a first outer tube end and a second outer tube end, the first working chamber arranged in fluid communication with a fluid transport chamber (938) disposed between the inner tube and the outer tube; a collector chamber (952) positioned outside of the outer tube; and an intake valve assembly (954, 966, 976, 982) positioned within the outer tube to define an accumulation chamber (962) arranged in fluid communication with the collector chamber, the intake valve assembly including a first intermediate chamber (958) disposed in fluid communication with the collector chamber and the accumulation chamber, and a second intermediate chamber disposed in fluid communication with the second working chamber, wherein the intake valve assembly includes a central passage (passage connecting 928 to 958/994) that extends longitudinally through the intake valve assembly and that is arranged in fluid communication with the second intermediate chamber and the second working chamber, wherein the intake valve assembly includes at least one intake valve (966, 976, 982) that controls fluid flow through the intake valve assembly.  See Fig. 11. 
Claim 2: Deferme discloses that the intake valve assembly includes a first intake valve (966, 976) that controls fluid flow through the intake valve assembly between the first intermediate chamber and the fluid transport chamber and a second intake valve (982) that controls fluid flow through the intake valve assembly between the first and second intermediate chambers.  See Fig. 11; see also 112 rejection. 
Claim 12: Deferme discloses a first control valve (964) externally mounted to the outer tube, the first control valve having a first control valve inlet (970) that is arranged in fluid communication with the fluid transport chamber and a first control valve outlet (972) that is arranged in fluid communication with the collector chamber; and a second control valve (988) externally mounted to the outer tube, the second control valve having a second control valve inlet (988/990) that is arranged in fluid communication with a second intermediate chamber that is arranged in fluid communication with the central passage and a second control valve outlet (990/988) that is arranged in fluid communication with the collector chamber.  See Fig. 11. 
Claim 13: Deferme discloses a damper [Fig. 11] comprising: an inner tube (922) extending longitudinally between a first inner tube end and a second inner tube end; a piston (924) slidably disposed within the inner tube defining a first working chamber (926) and a second working chamber (928); an outer tube disposed around the inner tube, the outer tube extending longitudinally between a first outer tube end and a second outer tube end, the first working chamber arranged in fluid communication with a fluid transport chamber (938) disposed between the inner tube and the outer tube; a cover member (948) mounted to the outer tube to define a collector chamber (952) that is positioned outside of the outer tube; an intake valve assembly (954, 966, 976, 982) positioned within the outer tube and including at least one intermediate chamber (958, 994) disposed in fluid communication with the collector chamber via one or more open ports (942, 944, 986, 992) in the outer tube and at least one intake valve (964, 966, 982, 984) that controls fluid flow through the intake valve assembly between the at least one intermediate chamber and the fluid transport chamber; a first control valve (964) externally mounted to the cover member on the outer tube, the first control valve having a first control valve inlet (970) that is arranged in fluid communication with the fluid transport chamber via a first control valve port (942) in the outer tube and a first control valve outlet (972) that is arranged in fluid communication with the collector chamber; and a second control valve (982, or 966) externally mounted to the cover member on the outer tube, the second control valve having a second control valve inlet (988/990) that is arranged in fluid communication with the at least one intermediate chamber via a second control valve port (992) in the outer tube and a second control valve outlet (990/988) that is arranged in fluid communication with the collector chamber.  See Fig. 11. 
Claim 14: Deferme discloses that the first and second control valve ports are circumferentially aligned with each other on the outer tube along a control valve alignment axis that runs parallel with a central longitudinal axis of the damper.  See Fig. 11. 
Claim 15: Deferme discloses that the cover member abuts the outer tube along the control valve alignment axis such that the collector chamber runs on each side of the control valve alignment axis.  See Fig. 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Deferme
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deferme.
Claim 18: Deferme discloses an accumulator (962, floating piston and chamber beneath it) positioned inside the outer tube, a floating piston (piston below 962) slidably disposed in the accumulator, and a pressurized chamber (chamber below piston below 962) positioned longitudinally between the floating piston and the second outer tube end, the pressurized chamber containing a pressurized fluid that operates to bias the floating piston towards the intake valve assembly such that an accumulation chamber is defined between the intake valve assembly and the floating piston, wherein the accumulation chamber is arranged in fluid communication with the collector chamber via one or more accumulator ports (port adjacent 962) in the outer tube.  See Fig. 11.
Deferme discloses all the limitations of this claim except for the relative circumferential location of the accumulator port with the first and second control valve ports.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention for these ports to be offset or “circumferentially spaced” since it would be obvious to try – only two possibilities exist here, either the ports are circumferentially aligned or they are not.  Providing the accumulator port at a different circumferential location may be helpful with installation of the collector chamber, so it is clear which ports are the control valve ports and which is the accumulator port(s).   
Tsutomu in view of Nakazato
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutomu et al. (JP 2007-24195) in view of Nakazato (U.S. Patent No. 4,809,828).  Tsutomu s directed to a damping force adjustable hydraulic shock absorber.  Nakazato is directed to damping mechanisms for a hydraulic damper.  See Abstract. 
Claim 19: Tsutomu discloses a method of manufacturing a damper [Figs. 2, 3], the method comprising the steps of: forming an outer tube (15, 15C) with a first outer tube end that is open and a second outer tube end that has a closed portion; forming an inner tube (11) with a first inner tube end and a second inner tube end; inserting an accumulator insert (62) into the first outer tube end; inserting an intake valve assembly (63) into the first outer tube end, the intake valve assembly being inserted in a sequentially ordered stack comprised of an intake valve body (63), a first and second spring-disc stacks (21, 82) on top and below the intake valve body, and an adapter ring (ring on top of 63) and the adapter ring is the last component of the intake valve assembly to be inserted into the first outer tube end; and inserting the inner tube into the first outer tube end and pressing the second inner tube end into contact with the adapter ring of the intake valve assembly such that the intake valve assembly is clamped between the accumulator insert and the second inner tube end.  See Figs. 2, 3.
Tsutomu discloses all the limitations of this claim except for the intake valve assembly further including a toothed ring at the bottom and the intake valve body being composed of two separate bodies.  Nakazato discloses a valve assembly to be inserted in an ordered stack comprised of a toothed ring (3) [see Fig. 12 (holes 3a form teeth in bottom of 3)], a second spring-disc stack (37, 38), a second intake valve body (36), a first intake valve body (35), a first spring-disc stack (32), and an adapter ring (31) where the toothed ring is the first component of the intake valve assembly to be inserted into the tube end (4) and the adapter ring is the last component of the valve assembly to be inserted into the tube end (4), such that the valve assembly is clamped.  See Fig. 12.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to make these modifications to the Tsutomu damper intake valve assembly because using two intake valve bodies instead of one is a design choice, providing separability and ease in adjustment and replacement of parts.  It would further be obvious to add in a toothed ring because this is simply an additional valve element to provide an additional tortuous flow path that may provide desired damping properties.  The combination and order of valve bodies and resilient members of the valve assembly is a design choice to achieve a desired damping effect. 
Claim 20: Nakazato discloses creating a pre-assembled intake valve assembly by fitting the numerous components of the assembly onto a retainer sleeve (65) before inserting the intake valve assembly into the first outer tube end.  See Fig. 2. 


Allowable Subject Matter
Claims 3-11 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        October 13, 2022